Filed 4/3/15 In re Quinn V. CA2/3
                   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SECOND APPELLATE DISTRICT

                                                 DIVISION THREE


In re QUINN V., a Person Coming Under                                   B256886
the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. DK02283)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

RAFAEL C.,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los Angeles County,
Julie Blackshaw, Judge. Affirmed.


         Megan Turkat Schirn, under appointment by the Court of Appeal, for Defendant
and Appellant.


         Mark J. Saladino, Dawyn R. Harrison, Tracey Dodds, Office of County Counsel for
Plaintiff and Respondent.
                                             _____________________
                                     INTRODUCTION
        Father Rafael C. appeals from the juvenile court’s dispositional order requiring
Father to participate in a 52-week domestic violence program, arguing that the order is not
supported by substantial evidence. We affirm because there was substantial evidence of
Father’s history of domestic violence and controlling behavior toward Mother, and the
court has broad discretion to fashion a dispositional order that would best serve and protect
the child from this violent behavior.
                     FACTS AND PROCEDURAL BACKGROUND
        At five months into her pregnancy and while incarcerated, Mother discovered that
she was pregnant with Quinn V. Mother was cohabitating and in a relationship with Father
at this time. Following her release from custody, she informed Father of her pregnancy,
and Father forced her to move out two days later. Quinn, who was born with positive
toxicology results for opiates, became a juvenile dependent shortly after her birth when the
court sustained multiple counts of abuse and neglect based on both parents’ substance
abuse and Father’s history of domestic violence toward Mother.
        With regard to domestic violence, Mother told Department of Children and Family
Services (DCFS) that Father had engaged in violent behavior many times during their
relationship. In July 2012, about two months after Mother and Father moved in together,
police investigated a call regarding domestic violence at their residence. Mother told the
police that Father had accused her of stealing his checkbook, became angry, grabbed her
by both of her arms, and threw her across the bed. Although she sustained no visible
injuries, Mother reported that Father hurt her arm.
        Another time in 2012, Father became angry because he could not “ ‘score’ ” drugs
and began yelling at Mother to pick up dog feces outside in the yard. Father then sat on
Mother’s chest and began punching her in the face. Father stopped his attack when
Father’s mother, who also occupied the home, came into the bedroom and asked him to
stop.




                                              2
       In 2013, two days after Mother informed Father that she was pregnant, Father
accused Mother of doing drugs. He then threw a spoon at Mother, and grabbed and pushed
Mother out of the house without allowing Mother to obtain her phone, clothes, or any of
her belongings.
       Outside of the domestic violence, Father has been controlling of Mother. Father
accused Mother of cheating on him and often became angry with Mother when she would
leave the house. Father also poisoned Mother’s cat and threatened to kill Mother’s dog if
Father was unable to find Mother. Following their breakup, Father told Mother that he
auctioned off her belongings that were in their shared storage unit, despite Mother sending
Father money to pay rent for the unit.
       Based on DCFS’s report of this information to the court, the court sustained the
Welfare and Institutions Code1 section 300 petition based on Father’s domestic violence
and controlling behavior, and other grounds in February 2014. The court found true
DCFS’s allegation that Mother and Father “have a history of engaging in violent
altercations. On a prior occasion in 2013, [Father] struck [Mother] while [Mother] was
pregnant with the child. On 07/12/12, [Father] threw [Mother] across the bedroom,
inflicting pain to [Mother]’s arm. [Father] has engaged in a pattern of controlling behavior
toward [Mother]. The violent and/or controlling conduct by [Father] against [Mother]
endangers the child’s physical and emotional health and safety, creates a detrimental home
environment, and places the child at risk of physical and emotional harm, damage, and
danger.” Father did not appeal the court’s jurisdictional findings.
       In May 2014, the court made dispositional orders, which required Father to attend a
52-week domestic violence group counseling program for perpetrators. Father solely
appeals the court’s order to the extent it requires him to attend this program.




1
       All subsequent statutory references are to the Welfare and Institutions Code.

                                              3
                                        DISCUSSION
        Father asserts that the court’s dispositional order directing him to participate in a
domestic violence program was not supported by substantial evidence. “ ‘The juvenile
court has broad discretion to determine what would best serve and protect the child’s
interest and to fashion a dispositional order in accordance with this discretion. [Citations.]
The court’s determination in this regard will not be reversed absent a clear abuse of
discretion.’ [Citation.]” (In re Corrine W. (2009) 45 Cal.4th 522, 532; In re
Christopher H. (1996) 50 Cal.App.4th 1001, 1006–1007.) “ ‘The appropriate test for
abuse of discretion is whether the trial court exceeded the bounds of reason.’ ” (In re
Stephanie M. (1994) 7 Cal.4th 295, 318-319.) Where substantial evidence supports the
order, there is no abuse of discretion. (In re Daniel C. H. (1990) 220 Cal.App.3d 814,
839.)
        Under section 362, “[t]he juvenile court may direct any reasonable orders to the
parents or guardians of the child who is the subject of any [dependency] proceedings ... as
the court deems necessary and proper to carry out this section,” including orders “to
participate in a counseling or education program.” (§ 362, subd. (d).) “The program in
which a parent or guardian is required to participate shall be designed to eliminate those
conditions that led to the court’s finding that the child is a person described by
Section 300.” (Ibid.)
        Here, the court found that Quinn was a child described by section 300 based, in
part, on Father’s history of domestic violence. Mother reported to DCFS multiple
incidents of domestic violence, which included (1) Father grabbing and throwing Mother
across the bed in 2012, which was corroborated by a police report, (2) Father sitting on
Mother’s chest and punching her in the face in 2012, and (3) Father throwing a spoon at
Mother and pushing her out of the house in 2013. Mother also described to DCFS how
Father killed her cat with rat poison and threatened her dog’s life. Moreover, Father
placed Quinn at risk when he assaulted Mother in 2013 when she was pregnant. The
52-week domestic violence group counseling program for perpetrators clearly sought to
eliminate the threat of harm to Quinn caused by Father’s domestic violence. We conclude


                                                4
that the court did not abuse its discretion as the order was supported by the substantial
evidence listed above.
       Likening his case to In re Sergio C. (1999) 70 Cal.App.4th 957 (Sergio C.), Father
asserts that the court lacked a factual basis for the order because the evidence relied on by
the court consisted of “the unsworn and unconfirmed statements of [M]other contained in
the social worker’s reports.” In Sergio C., the court found insufficient evidence to justify a
drug testing dispositional order where the father denied drug use and the only evidence of
such was the unsworn and unconfirmed allegation of the mother, “an admitted drug addict
who had abandoned her children.” (Id. at p. 958.) The court reversed the drug-test order
and remanded to the dependency court with directions to order a further investigation to
determine whether drug testing was necessary. (Id. at p. 960.)
       Sergio C. is inapposite because in this case, the jurisdictional finding that Father
had a history of domestic violence placing Quinn at risk was uncontested. Similarly, in
In re Madison T. (2013) 213 Cal.App.4th 1506, 1507-1509, the mother appealed a
dispositional order removing her child from her custody, but she did not appeal the
jurisdictional finding. There, the court held that “the uncontested jurisdictional findings
provide substantial evidence that it was necessary to remove [the child] from [the
mother]’s custody.” (Id. at p. 1510.) Likewise here, the court’s uncontested jurisdictional
finding established the very basis for the court’s order requiring counseling. The court
found that Father had engaged in domestic violence multiple times toward Mother, and
that Father’s violent and controlling behavior endangered and threatened Quinn’s physical
and emotional health and safety. These uncontested findings are substantial evidence
supporting the court’s order for Father to attend domestic violence counseling.
       The court did not abuse its ample discretion in ordering Father to attend counseling
as it addresses the adjudicated and undisputed abuse. (See Sergio C., supra,
70 Cal.App.4th at p. 960 [“[T]he trial court has broad discretion to make virtually any
order deemed necessary for the well-being of the child.”].) We therefore affirm the
dispositional order requiring Father to engage in a 52-week domestic violence group
counseling program.


                                              5
                                    DISPOSITION
     The dispositional order is affirmed.


     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                                KITCHING, J.


We concur:




                   EDMON, P. J.




                   ALDRICH, J.




                                            6